Exhibit 10.1

November 24, 2008

Fairholme Funds, Inc.

4400 Biscayne Boulevard, 9th Floor

Miami, FL 33137

Attention: President

Dear Mr. Berkowitz:

This letter agreement is intended to confirm our agreement regarding the terms
of the exchange (the “Exchange”) of (i) our 8.50% Senior Notes due 2015 held by
you (the “Notes”) and the subject of the Indenture, dated as of June 28, 2007,
with HSBC Bank USA, National Association, as Trustee, for (ii) an aggregate of
15,122,670 shares of our common stock, par value $.01 per share (the “Common
Stock”), of AmeriCredit Corp., a Texas corporation (the “Company”).

We have agreed as follows:

1. The Exchange. Subject to the terms hereof, the Company agrees to issue to you
an aggregate of 15,122,670 shares of Common Stock (the “Company Shares”) in
exchange for an aggregate principal amount of the Notes held by you (the
“Exchange Notes”) on the Closing Date (as herein defined) equal to the Exchange
Note Amount (as herein defined), and you agree to deliver the Exchange Notes to
the Company for cancellation on the Closing Date in exchange for the Company
Shares. The Company shall deliver the Company Shares in accordance with written
instructions received from you at least two (2) days prior to the Closing Date,
together with cash in an aggregate amount equal to the sum of (i) an amount
equal to the accrued and unpaid interest on the Exchange Notes until the
occurrence of the Closing Date, and (ii) the Fractional Amount (as herein
defined), by wire transfer to an account set forth in written instructions
received from you at least two (2) days prior to the Closing Date, and you shall
deliver the Exchange Notes to the Company in the manner set forth in paragraph 2
of this letter agreement. In the case of the exchange of Notes having an
aggregate principal amount exceeding the Exchange Note Amount, the Company shall
cancel the Notes delivered to the Company hereunder and shall execute and
deliver a new Note to you of like tenor having a principal amount equal to such
excess aggregate principal amount over the principal amount of the Exchange
Notes to be delivered to the Company hereunder. As used herein, the term
“Exchange Note Amount” shall mean an aggregate face amount of Notes held by you
determined by multiplying the lesser of (i) 120% of the average of the closing
prices of the Common Stock on the New York Stock Exchange for each of the ten
consecutive days on which such exchange is open for trading immediately
preceding the Closing Date, or (ii) $6.02, by 15,122,670, and then dividing the
product so obtained by 0.84; provided, if the amount so produced is not evenly
divisible by 1,000, the Exchange Note Amount shall be rounded up to an amount
that is evenly divisible by 1,000 (the difference between the amount derived
after dividing such product by 1,000 and the Exchange Note Amount is referred to
herein as the “Fractional Amount”).



--------------------------------------------------------------------------------

2. Closing. In order to complete the Exchange, we will hold a closing on the
latest of (a) the day that the Securitization Transaction (as defined herein) is
consummated, (b) the next business day after the expiration of the 10 day period
following the mailing by the Company to its shareholders of a letter alerting
them to the issuance of the Company Shares and its omission to seek shareholder
approval as required by Rule 312.05 of the NYSE Listed Company Manual, and
(c) the next business day after all waiting periods applicable to the Exchange
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the
“HSR Act”), have expired or early termination of any waiting periods has been
received (such date being referred to as the “Closing Date”). Prior to the
Closing Date, the Company will deliver to one or more custodians for you, one or
more certificates registered in the name of the nominee of the custodian,
evidencing the Company Shares against delivery of the Exchange Notes to HSBC
Bank USA, National Association, for the benefit of the Company, through the
facilities of The Depository Trust Company (“DTC”). The custodians will execute
such documents as reasonably necessary to evidence receipt of such certificates.
If for any reason the closing does not occur within twenty-four hours of the
Company’s delivery to the custodians of the certificates, the custodians shall
immediately return such certificates to the Company or an authorized
representative thereof. At the closing, you will cause to be delivered to HSBC
Bank USA, National Association, for the benefit of the Company, the Exchange
Notes through the facilities of DTC, and then the Company will cause to be
delivered to you the Company Shares through the facilities of your custodian.

3. The Company’s Representations. The Company represents and warrants to you as
follows:

(a) Organization, Authority, etc. The Company (i) is a corporation duly
incorporated and validly existing under the laws of the State of Texas, (ii) is
not an “investment company” as defined in the Investment Company Act of 1940, as
amended, (iii) has all requisite corporate power to own or lease and operate its
properties and assets and to carry on its business as now conducted, and (iv) is
duly qualified or licensed to do business and is in good standing as a foreign
corporation in all jurisdictions in which it owns or leases property or in which
the conduct of its business requires it so to qualify or be licensed, except in
each of case (iii) and (iv) as could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the assets,
business, properties or financial condition of the Company and its subsidiaries,
taken as a whole. The Company has all requisite corporate power to enter into
this letter agreement and the other Transaction Documents, to issue the Company
Shares and to perform its obligations hereunder and thereunder.

(b) Corporate Acts and Proceedings. The execution and delivery of this letter
agreement and the Transactions contemplated hereby have been duly and validly
authorized by the Company, and all necessary corporate action has been taken to
make this letter agreement and each other Transaction Document a legal, valid
and binding obligation of the Company, enforceable in accordance with its terms,
except that the enforcement thereof may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and to general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). The execution and delivery of this letter agreement and each other
Transaction Document and the consummation of the Transactions contemplated
hereby and thereby do not require any governmental or other third party consent,
registration or approval other than (i) in connection with the HSR Act, (ii) as
contemplated by the Registration Rights Agreement, and (iii) for approval of the
Company Shares for listing on the New York Stock Exchange.

 

2



--------------------------------------------------------------------------------

(c) Valid Issuance. Upon delivery by you of the Exchange Notes to HSBC Bank USA,
National Association, for the benefit of the Company, through the facilities of
DTC, the Company Shares when issued will be duly and validly issued, fully paid
and nonassessable.

(d) Financial Statements and Reports. The Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Securities and Exchange Commission (the “SEC”) during the last three years
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”). The Company’s most recent annual report on Form
10-K and each other report, registration statement, proxy statement and other
document filed with the SEC during the last three years (the “SEC Documents”)
complied at the time of filing (or, if amended, at the time of amendment) in all
material respects with the requirements of the Exchange Act, and, as of the date
of filing with the SEC, none of the SEC Documents contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(e) Compliance with Other Instruments. Neither the execution and delivery by the
Company of this letter agreement or any of the other Transaction Documents (as
defined below), nor the consummation of the transactions contemplated hereby or
thereby will (i) conflict with or result in a breach or violation of any of the
terms and provisions of, or constitute a default under, any indenture, mortgage,
deed of trust, loan agreement or other material agreement or instrument to which
the Company is a party or by which the Company is bound or to which any material
property or assets of the Company are subject, (ii) result in any violation of
the provisions of the articles of incorporation or by-laws of the Company,
(iii) result in any violation of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its respective properties, which is binding on the Company, (iv) result
in the creation under any agreement or instrument of any lien, security
interest, encumbrance or other claim upon any of the material property or assets
of the Company, or (v) create in any person or entity, with the passage of time
or otherwise, any right to terminate any agreement with the Company or otherwise
exercise any rights against the Company or cause any payment or performance
obligation of the Company to be accelerated, except in each case (iii) and
(v) as could not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the assets, business, properties or financial
condition of the Company, taken as a whole.

(f) Texas Business Combination Law. Assuming you have not become the beneficial
owner of 20% or more of the Company’s outstanding voting shares prior to the
entering into of this letter agreement, and have not been the beneficial owner
of 20% or more of the Company’s outstanding voting shares at any time within the
three year period preceding the entering into of this letter agreement, the
Company, pursuant to authority evidenced by resolutions of its Board of
Directors duly adopted at a meeting thereof, has taken all requisite corporate
and other actions to make inapplicable to each of the transactions contemplated
by or permitted under the Exchange Agreement, the Securitization Transaction,
the Standstill Letter, the Berkowitz Standstill Letter and the Registration
Rights Agreement (collectively, the “Transactions”), and to exempt the
Transactions fully from, the Texas Business Combination Law (“TBCL”). For
purposes hereof, the term “beneficial ownership” shall have such meaning
ascribed thereto in the TBCL.

 

3



--------------------------------------------------------------------------------

(g) After giving effect to the transactions contemplated hereby and to the other
Transactions, the Company will not be insolvent.

4. Exchanging Holder Representations. You represent and warrant to the Company
as follows:

(a) Authorization. You have the requisite power and authority to enter into this
letter agreement and to perform your obligations hereunder. The execution and
delivery of this letter agreement and the transactions contemplated hereby have
been duly and validly authorized by you, and all necessary action has been taken
to make this letter agreement your legal, valid and binding obligation,
enforceable in accordance with its terms, except that the enforcement hereof may
be subject to bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and to general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

(b) Access to Information. The Company has made available to you all reports,
schedules, forms, statements and other documents publicly filed by the Company
with the SEC for the last three years through the date hereof pursuant to the
reporting requirements of the Exchange Act, and you have received physical
delivery of all such documents, records and information which you have
requested, and have had adequate opportunity to ask questions of, and receive
answers from, the Company’s officers, employees, and representatives concerning
the Company’s business, operations, financial condition, assets, liabilities, or
any other matters relevant in making the Exchange. You acknowledge that (i) the
Company may possess and may hereafter possess certain non-public information
which may constitute material information with respect to the Company or the
Exchange, (ii) you have declined and do hereby decline to receive such
non-public information, and (iii) the Company is relying on the provisions of
this paragraph in connection with the Exchange.

(c) Title to the Exchange Notes. Immediately prior to the closing, you will have
title to the Exchange Notes, free and clear of all claims, liens, title defects
and objections or equities of any kind and nature whatsoever.

(d) Securities Act. You represent that you are an “accredited investor” as that
term is defined in Rule 501 promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), and that you are acquiring the Company Shares
solely for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof in violation of the Securities Act.

(e) Brokers and Finders. Neither you nor any of your subsidiaries or affiliates,
nor any of their respective officers, directors, employees or agents has
utilized any broker, finder, placement agent or financial advisor or incurred
any liability for any fees or commissions in connection with the Exchange.

(f) Ownership Interest in the Company. As of the date hereof, without giving
effect to the Exchange, you, together with the advisory accounts through which
Fairholme

 

4



--------------------------------------------------------------------------------

Capital Management, L.L.C. (or any related or Affiliated (as such term is
defined under Rule 405 under the Securities Act of 1933, as amended) person or
persons, including, without limitation, those personal and family accounts of
the managing member thereof) beneficially owns (within the meaning of
Section 13(d) of the Exchange Act) Common Stock, or any Affiliates or any
persons with whom you have formed a group (within the meaning of
Section 13(d)(3) of the Exchange Act) (together, the “Restricted Persons”)
beneficially own (as defined in Rule 13d-3 of the Exchange Act) in the aggregate
22,717,321 shares of the Company’s Common Stock. The Restricted Persons have not
become the beneficial owner of 20% or more of the Company’s outstanding voting
shares prior to the entering into of this letter agreement, and have not been
the beneficial owner of 20% or more of the Company’s outstanding voting shares
at any time within the three year period preceding the entering into of this
letter agreement.

5. Conditions of Parties’ Obligations. The respective obligations of each party
to consummate the Exchange are subject only to (a) in the case of the Company’s
obligations to consummate the Exchange, the closing and funding by you of the
Securitization Transaction (as hereinafter defined), (b) the expiration or early
termination of all waiting periods applicable to the Exchange under the HSR Act,
(c) execution and delivery of the Transaction Documents by the other parties
thereto, (d) each of the representations and warranties of the other party set
forth herein being true and correct on the Closing Date with the same effect as
if made on the Closing Date, (e) you shall have received from Hunton & Williams
LLP, counsel for the Company, a favorable opinion, dated the Closing Date in
substantially the form attached hereto as Exhibit A, (f) you having received
from the Company a certificate dated as of the Closing Date executed by an
authorized officer of the Company to the effect that the signer of such
certificate has carefully examined this Agreement and that: (i) the
representations and warranties of the Company in this Agreement are true and
correct at and as of the Closing Date with the same effect as if made on the
Closing Date and (ii) the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date, and (g) the Company has received from you a
certificate dated as of the Closing Date executed by an authorized officer to
the effect that the signer of such certificate has carefully examined this
Agreement and that: (i) your representations and warranties in this Agreement
are true and correct at and as of the Closing Date with the same effect as if
made on the Closing Date and (ii) you have complied with all the agreements and
satisfied all the conditions on your part to be performed or satisfied at or
prior to the Closing Date.

6. Additional Agreements of the Parties.

(a) Securitization Transaction. Subject to the satisfaction of the conditions
set forth in that certain note purchase agreement, dated of even date herewith
(the “Note Purchase Agreement”), by and among the Company, AFS SenSub Corp., and
Fairholme Funds, Inc., you irrevocably and unconditionally agree to purchase
$125 million of the AA/A rated bonds in the next securitization sponsored by the
Company or one of its affiliates (the “Securitization Transaction”), with such
AA/A rated bonds having a combined discount and coupon equal to a yield of 18%.
You shall purchase such bonds for cash on the same day that the Securitization
Transaction closes.

(b) Standstill Letters. Simultaneously with the issuance of the Company Shares,
you and the Company agree to enter into a standstill letter, substantially in
the form attached hereto as Exhibit B-1 (the “Standstill Letter”) and you agree
to cause Bruce Berkowitz to enter into a standstill letter, substantially in the
form attached hereto as Exhibit B-2 (the “Berkowitz Standstill Letter”).

 

5



--------------------------------------------------------------------------------

(c) Registration Rights Agreement. Simultaneously with the issuance of the
Company Shares, you and the Company agree to enter into a registration rights
agreement, substantially in the form attached hereto as Exhibit C.

(d) Taking of Necessary Actions. Each of the parties hereto agrees to promptly
take or cause to be taken all action and promptly to do or cause to be done all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the Exchange, including, without limitation, any
filings or action required pursuant to the HSR Act. Each party shall execute and
deliver both before and after the closing such further certificates, agreements
and other documents and take such other actions as the other party may
reasonably request to consummate or implement the Exchange or to evidence such
events or matters.

(e) HSR Act. You and the Company shall each file as promptly as practical after
the signing of this letter agreement the required notifications and reports
forms pursuant to the HSR Act and will use their respective reasonable
commercial efforts to furnish promptly any additional information duly requested
pursuant to such Act.

(f) Securities Laws; Legends. You acknowledge and agree that upon issuance the
Company Shares will not be registered under the Securities Act or the securities
laws of any state and that they may be sold or otherwise disposed of only if
registered under the Securities Act or pursuant to an exemption therefrom. You
acknowledge and agree that each certificate for the Company Shares shall bear a
legend substantially as set forth below:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND MAY NOT BE SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF (I) AN EFFECTIVE REGISTRATION STATEMENT FOR THESE
SHARES UNDER THE ACT OR (II) PURSUANT TO AN APPLICABLE EXEMPTION FROM SUCH
REGISTRATION TOGETHER WITH AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT.

When issued pursuant hereto, the certificates evidencing the Company Shares
shall also bear any legend required by any applicable state blue sky law.

(g) Share Listing. The Company shall promptly use its reasonable best efforts to
cause the Company Shares to be, upon official notice of issuance, listed on the
New York Stock Exchange.

(h) Preemptive Rights. Following the consummation of the Exchange, the Company
shall give you notice (an “Issuance Notice”) of any proposed issuance by the
Company of any (i) Common Stock or other security with voting rights or
(ii) securities exercisable or convertible into Common Stock or any other
security with voting rights (collectively the items in (i) and (ii) being
referred to as “New Securities”), in each case at least five (5) business days

 

6



--------------------------------------------------------------------------------

prior to the proposed issuance date. The Issuance Notice shall specify the price
or prices at which such securities are to be issued, the form of consideration
to be received by the Company and the other material terms of the issuance.
Provided that such purchase by you would not result in a breach of any of your
obligations under the Standstill Letter and the acquisition of the New
Securities is permitted under the terms and conditions of the Standstill Letter,
you shall be entitled to purchase up to your Pro Rata Share of the New
Securities proposed to be issued, at the price or prices, on the terms and for
the same form of consideration specified in the Issuance Notice (provided,
however, that if the consideration to be received for such New Securities is not
cash, the Board of Directors of the Company shall determine, in its reasonable
judgment, the cash equivalent of such non-cash consideration and you shall be
able to acquire your Pro Rata Share for cash). “Pro Rata Share” means the
fraction that results from dividing (1) the number of shares of Common Stock
owned by you (immediately before giving effect to the issuance) by (2) the
number of shares of Common Stock owned by all of the Company’s stockholders
(immediately before giving effect to the issuance). The Company shall have 90
days from the date of the Issuance Notice to consummate the proposed issuance of
any or all of such New Securities that you have not elected to purchase at the
price and upon terms that are not materially less favorable to the Company than
those specified in the Issuance Notice, provided that, if such issuance is
subject to regulatory approval, such 90-day period shall be extended until the
expiration of five (5) business days after all such approvals have been
received, but in no event later than 180 days from the date of the Issuance
Notice. If the Company proposes to issue any such Common Stock or other
securities after such 90-day (or 180-day) period, it shall again comply with the
procedures set forth in this paragraph 6(h). Notwithstanding the foregoing, the
term “New Securities” shall not include, and you shall not be entitled to
purchase Common Stock or any other securities as contemplated by this paragraph
6(h) in connection with (A) issuances of Common Stock or securities to officers
or other employees of the Company in connection with such person’s employment
with the Company or to members of the Company’s board of directors under any
arrangement provided generally to directors for their service as directors of
the Company, (B) issuances of Common Stock, rights, warrants, options and/or
convertible or exchangeable securities in connection with any financing
transaction, including, without limitation, senior or subordinated notes,
securitizations or similar transactions, commercial bank or non-bank facilities,
commitments or arrangements, bridge financing or back-stop facilities,
commitments or arrangements, whole-loan purchase facilities, commitments or
arrangements, forward purchase facilities, commitments or arrangements, or other
similar facilities, commitments, arrangements or issuances of non-convertible
debt obligations or securities, (C) any issuance that, if as a result of such
shares of Common Stock or securities being issued to you, the Company would be
required to seek shareholder approval prior to such issuance or seek an
exemption from any applicable rules of the New York Stock Exchange or any other
stock exchange on which the Common Stock of the Company is then listed;
provided, however, that the limitation set forth in this clause (C) shall not
apply if the Company is seeking shareholder approval prior to such issuance or
seeking an exemption from any applicable rules of the New York Stock Exchange or
any other stock exchange on which the Common Stock of the Company is then listed
in connection with such issuance other than as a result of such shares of Common
Stock or securities that would be issued to you, (D) the conversion or exchange
of any of the Company’s preferred stock, warrants, options or other convertible
or exchangeable securities, provided, such preferred stock, warrants, options or
other convertible or exchangeable securities are outstanding as of the date of
this letter agreement or were issued in connection with a transaction set out in
this paragraph 6(h), (E) a merger or consolidation of the Company with another
corporation, partnership, limited liability company or business organization, or
the

 

7



--------------------------------------------------------------------------------

acquisition of assets from any such entity, (F) any issuance of Common Stock or
securities exercisable or convertible for Common Stock in exchange for the
Company’s currently outstanding debt obligations (including any renewals,
modifications, extensions, or restatements of currently outstanding debt
obligations) (G) a rights offering conducted by the Company on a pro rata basis
to the holders of Common Stock of the Company, or (H) any issuance by the
Company of up to an aggregate of 5 million shares of Common Stock or securities
exercisable or convertible into up to an aggregate of 5 million shares of Common
Stock (or any combination thereof), in one or more transactions. The rights
granted under this paragraph 6(h) shall terminate and be of no further force or
effect upon the termination of the restrictions and agreements contained in
paragraphs 1 through 6 of the Standstill Letter in accordance with the terms of
the Standstill Agreement, and the rights granted under this paragraph 6(h) shall
not be exercisable by you if the acquisition of New Securities upon the exercise
of the rights granted under this paragraph 6(h) is otherwise prohibited by the
terms of the Standstill Agreement. The rights granted to you under this
paragraph 6(h) may not be assigned by you without the prior written consent of
the Company.

(i) You agree that neither you, nor any of your Affiliates, including all
advisory accounts (both now existing or existing subsequent to the date hereof)
through which Fairholme Capital Management, L.L.C. (or any related or affiliated
person or persons) beneficially owns at the time in question (within the meaning
of Section 13(d) of the Exchange Act) Common Stock and any “group” of which you
or they are a part (collectively, the “Restricted Persons”), will, between the
date of this Agreement and the Closing Date, acquire any shares of Common Stock
(or rights in respect thereof) such that the Restricted Persons would become the
beneficial owners of 20% or more of the Company’s outstanding voting shares or
dispose of any shares of Common Stock (or rights in respect thereof) (other than
for dispositions of an aggregate of 492,652 shares of Common Stock, which
dispositions on any given trading day cannot exceed more than five percent
(5%) of the average daily trading volume of the Common Stock on the New York
Stock Exchange for the previous five (5) trading days on which the Common Stock
is traded on the New York Stock Exchange). The restrictions in this paragraph
6(i) are expressly agreed to preclude you and the other Restricted Persons from
engaging in any hedging or other transaction which is or would result in the
acquisition or disposition of shares of Common Stock in contravention of this
paragraph 6(i). Such prohibited hedging or other transactions includes, without
limitation, any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to Common Stock or with respect
to any security that includes, relates to, or derives any significant part of
its value from such Common Stock. For purposes of determining your compliance
with this paragraph 6(i), in determining ownership, acquisition or disposition
of shares of Common Stock, you and the Restricted Persons shall be deemed to
own, acquire or to dispose of any shares of Common Stock synthetically owned,
acquired or disposed that are subject to a derivative transaction entered into
by you or any other Restricted Person or unwound by you or them, or derivative
security acquired by you or any other Restricted Person, which (a) gives you or
them the economic equivalent of ownership of an amount of Common Stock due to
the fact that the value of the derivative is explicitly determined by reference
to the price or value of the Common Stock, without regard to whether such
derivative conveys any voting rights in such Common Stock to you or any
Restricted Person, (b) the derivative is capable of being, or is required to be,
settled through delivery of Common Stock, or (c) you or the Restricted Persons
have entered into other transactions that hedge the economic effect of such
derivative, and you and the Restricted Persons shall be deemed to have disposed
of shares of Common Stock upon the unwinding of any such derivative. For the
avoidance of doubt, any change in beneficial ownership resulting

 

8



--------------------------------------------------------------------------------

from the termination of investment discretion over shares of Common Stock held
in the advisory or managed accounts of Fairholme Capital Management, L.L.C.
shall not be a prohibited disposition of shares of Common Stock (or rights in
respect thereof) under this Section.

7. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties shall survive the closing for a period of eighteen (18) months
following the closing and all covenants and agreements shall survive the closing
until the expiration of any applicable statutes of limitation.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given, if delivered personally, by
telecopier or sent by overnight courier as follows:

 

(i)   If to Fairholme Funds, Inc., to:  

Fairholme Funds, Inc.

4400 Biscayne Boulevard, 9th Floor

Miami, FL 33137

  Attention:   President     Fax: (305) 358-8002   With copies to:  

Greenberg Traurig, P.A.

401 E. Las Olas Blvd., Suite 401

Fort Lauderdale, Florida 33301

  Attention:   David C. Peck     Fax: (954) 765-1477   And:  

Seward & Kissel LLP

1200 G Street, NW, Suite 350

Washington, DC 20005

  Attention:   Paul Miller     Fax: (202) 737-5184 (ii)   If to the Company, to:
 

AmeriCredit Corp.

801 Cherry Street

Suite 3900

Fort Worth, Texas 76102

  Attention:   Chief Legal Officer     Fax: (212) 284-2280

 

9



--------------------------------------------------------------------------------

  With a copy to:  

Hunton & Williams LLP

1445 Ross Avenue

Suite 3700

Dallas, Texas 75202

  Attention:   L. Steven Leshin     Fax: (214) 880-0011

or to such other address or addresses as shall be designated in writing. All
notices shall be effective when received.

(c) Entire Agreement; Third Party Beneficiaries; Amendment. This letter
agreement, the agreements executed in connection with the Securitization
Transaction, the Note Purchase Agreement, the Standstill Letter, the Berkowitz
Standstill Letter, the registration rights agreement and the documents described
herein and therein or attached or delivered pursuant hereto or thereto
(collectively, the “Transaction Documents”) set forth the entire agreement
between the parties hereto with respect to the Exchange and the transactions
contemplated therein, and are not intended to and shall not confer upon any
person other than the parties hereto any rights or remedies hereunder. Any
provision of this letter agreement may only be amended or modified in whole or
in part at any time by an agreement in writing between the parties hereto
executed in the same manner as this letter agreement.

(d) Counterparts. This letter agreement may be executed in two or more
counterparts (including by means of facsimile), each of which shall be deemed to
be an original but all of which together shall constitute one and the same
instrument. Receipt of an executed signature page to this letter agreement by
facsimile or other electronic transmission shall constitute effective delivery
thereof. Electronic records of this executed letter agreement shall be deemed to
be originals thereof.

(e) Jurisdiction; Governing Law. Each party agrees and consents to personal
jurisdiction and service of process and exclusive venue in the federal district
court for the Northern District of Texas, Dallas Division, or the State of Texas
for the purposes of any action, suit or proceeding arising out of or relating to
this letter agreement. This letter agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas, without regards to its
conflicts of law principles.

(f) Public Announcements. Subject to each party’s disclosure obligations imposed
by law, each of the parties hereto will cooperate with each other in the
development and distribution of all news releases and other public information
disclosures with respect to this letter agreement and the Exchange, and no party
hereto will make any such news release or public disclosure without first
consulting with the other party hereto.

 

10



--------------------------------------------------------------------------------

(g) Expenses. Each party hereto shall bear its own costs and expenses incurred
in connection with this letter agreement and the Exchange, provided, however,
that the Company shall pay (i) your reasonable, out-of-pocket attorneys’ fees
incurred in connection with this letter agreement, the other Transaction
Documents, and the transactions contemplated hereby and thereby, and (ii) your
expenses incurred in connection with the activities contemplated by the
registration rights agreement.

(h) Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
Company’s successors and assigns and your successors and assigns, and no other
person; provided, that, no party may assign this letter agreement, or any of its
rights or obligations hereunder, without the written consent of the other party
hereto.

(i) Waiver. It is understood and agreed that no failure or delay by a party
hereto in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any right, power or
privilege hereunder.

(j) Severability. If any provision of this Agreement is determined to be
invalid, illegal, or unenforceable, the remaining provisions of this Agreement
shall remain in full force and effect provided that the economic and legal
substance of, the Transaction is not affected in any manner materially adverse
to any party. In the event of any such determination, the parties agree to
negotiate in good faith to modify this Agreement to fulfill as closely as
possible the original intent and purpose hereof. To the extent permitted by law,
the parties hereby to the same extent waive any provision of law that renders
any provision hereof prohibited or unenforceable in any respect.

(k) Specific Performance. The parties hereto acknowledge and agree that money
damages would not be a sufficient remedy for any breach or threatened breach of
any provision of this letter agreement, and that in addition to all other
remedies which we or the Company may have, each of the parties hereto will be
entitled to seek specific performance and injunctive or other equitable relief
as a remedy for any such breach, without the necessity of posting any bond.

 

11



--------------------------------------------------------------------------------

If the foregoing accurately reflects our agreement, please sign and return a
copy of this letter to me on behalf of the Company.

 

Sincerely yours, AmeriCredit Corp. By:  

 

Name:  

 

Title:  

 

Agreed to:

 

Fairholme Funds, Inc. By:  

 

Name:  

 

Title:  

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

Exhibit B-1

 

14



--------------------------------------------------------------------------------

December     , 2008

AmeriCredit Corp.

801 Cherry Street

Suite 3900

Fort Worth, Texas 76102

Attn: Daniel E. Berce, President and Chief Executive Officer

Ladies and Gentlemen:

We have entered into an Exchange Agreement, dated as of November 24, 2008, with
AmeriCredit Corp., a Texas corporation (the “Company”), to acquire shares of
common stock, $.01 par value per share (the “Common Stock”), of the Company (the
“Exchange Agreement”). In consideration for entering into the Exchange Agreement
and for the Company’s forbearing the enactment of certain shareholder protection
measures at the present time, and without prejudice to the Company’s enactment
of such measures in the future, intending to be legally bound, we agree as
follows:

1. We agree that, until December 31, 2010, without the prior approval of a
majority of the members of the Board of Directors of the Company (the “Board”)
who are not Affiliates of ours and who have not been nominated to serve on the
Board by us or any of our Affiliates or Associates (the “Disinterested
Directors”), we, the advisory accounts (both now existing and those created
subsequent to the date hereof) through which Fairholme Capital Management,
L.L.C. (or any related or affiliated person or persons) beneficially owns
(within the meaning of Section 13(d) of the Exchange Act) Common Stock, our
Affiliates, and any persons with whom we shall have formed a “group” (within the
meaning of Section 13(d)(3) of the Exchange Act), but excluding those personal
and family accounts of the managing member of Fairholme Capital Management,
L.L.C. which hold Common Stock of the Company as of the date hereof, (together,
the “Restricted Persons”) will not (i) enter into or agree, offer, seek or
propose to enter into, directly or indirectly, any merger, acquisition
transaction or other business combination, recapitalization, or restructuring
involving the Company or any of its subsidiaries or any of their respective
assets or properties; (ii) make, or in any way participate in, directly or
indirectly, any “solicitation” of “proxies” (as such terms are used in the proxy
rules of the Securities and Exchange Commission promulgated under the Exchange
Act) to vote, or seek to advise or influence any person with respect to the
voting of, any voting securities of the Company or any of its subsidiaries in
connection with seeking the removal of any directors on the Board or a change in
the size or composition of the Board, or call a special shareholders’ meeting
for any such purpose; or (iii) directly or indirectly enter into any
discussions, negotiations, arrangements

 

15



--------------------------------------------------------------------------------

or understandings with any other person (including any individual, firm,
corporation, partnership or other entity or any “person” as such term is used in
Section 13(d) or Section 14(d)(2) of the Exchange Act) (“person”) with respect
to any of the foregoing activities or propose any of such activities. The
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute. The term “Affiliate” shall have the meaning set forth in Rule
12b-2 of the General Rules and Regulations under the Exchange Act.

2. We acknowledge that the Restricted Persons have acquired shares of Common
Stock of the Company representing approximately [    %] of the outstanding
Common Stock, and will acquire additional shares of Common Stock pursuant to the
Exchange Agreement that will increase their collective ownership of the
outstanding Common Stock to approximately [    %], and, until December 31, 2010,
without the prior approval of a majority of the Disinterested Directors, we
agree that the Restricted Persons will not acquire any additional shares of
Common Stock (or rights in respect thereof) or the right or rights to acquire or
vote additional voting securities of the Company if, as a result thereof, the
Restricted Persons would have beneficial ownership (within the meaning of
Section 13(d) of the Exchange Act) of in excess of [    %] of the voting power
of the Common Stock. In no event shall the Restricted Persons acquire any
additional shares of Common Stock or right or rights to acquire additional
shares of Common Stock unless (i) at such time there is no default or event of
default under any of the Company’s or any of its subsidiaries’ warehouse credit
facility agreements or securitization transaction agreements, and (ii) any such
acquisition of additional Common Stock or right or rights to acquire additional
shares of Common Stock by the Restricted Persons would not result in the
occurrence of a default or an event of default under any such agreement. Subject
to the limitations and restrictions contained in clauses (i) and (ii) of the
previous sentence, the Restricted Persons may acquire additional shares of
Common Stock (or rights in respect thereof) or the right or rights to acquire or
vote additional voting securities of the Company (a) pursuant to the preemptive
rights provided pursuant to the Exchange Agreement, (b) in the event any other
person or group (of which such person is a part) that is unaffiliated with the
Restricted Persons acquires more than 30% of the voting power of the Common
Stock, in which case the Restricted Persons shall then be permitted to acquire
such number of additional shares of Common Stock that would permit them to
beneficially own an aggregate amount of Common Stock having voting power equal
to the voting power of such unaffiliated person, entity or group less [    %],
such that they own in the aggregate up to [    %] less than the Company’s
largest shareholder, or (c) in any rights offering conducted by the Company in
which any current holders of the Company’s securities are offered the
opportunity, on a pro rata basis, to acquire shares or other securities, voting
or non-voting, of the Company.

3. We agree that, until December 31, 2010, without the prior approval of a
majority of the Disinterested Directors, the Restricted Persons will not sell or
dispose, in a single transaction or series of transactions, Common Stock (or
rights in respect thereof) to any other person or “group” if we know the person
or group would hold (for such purpose, including the right to acquire) in excess
of 4.9% of the Common Stock, unless (i) prior to such sale or disposition, the
proposed transferee enters into an agreement with the Company in substantially
the form of this letter agreement (other than Paragraph 6); (ii) such sale is
part of a tender offer or exchange offer made to all stockholders of the Company
by a person other than us or who is not a subsidiary or an Affiliate of ours and
is not a part of a “group” of which we are a part; or (iii) such disposition is
pursuant to a dividend or distribution made by us on a pro rata basis to our
shareholders.

 

16



--------------------------------------------------------------------------------

4. The restrictions set forth in Paragraph 2 hereof are expressly agreed to
preclude us from engaging in any hedging or other transaction which is or would
result in the acquisition of “beneficial ownership” (as defined in Rule 13d-3 of
the Exchange Act) of Common Stock in contravention of the provisions of this
letter agreement. Such prohibited hedging or other transactions would include,
without limitation, any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to Common Stock or with respect
to any security that includes, relates to, or derives any significant part of
its value from such Common Stock.

5. We agree that until December 31, 2010, at any meeting of the shareholders of
the Company, however called, or in any other circumstance in which the vote,
consent or approval of the shareholders of the Company, in their capacity as
shareholders, is sought, with respect to the election or removal of directors of
the Company, that we shall vote, give our consent or withhold our vote with
respect thereto, or cause to be voted or withheld from voting or cause consent
to be given or not given with respect thereto, all shares of Common Stock held
by the Restricted Persons, or over which we exercise voting control, in favor of
those nominees approved by the Disinterested Directors, provided, if we have
become and remain entitled to designate an individual for election to the Board
in accordance with Paragraph 6, the foregoing shall only apply if our nominee
shall have been nominated to serve on the Board upon the expiration of his or
her term of office, if any such term is expiring, to the extent required under
Paragraph 6. We agree that, other than with respect to the proxy granted
pursuant to this Paragraph 5, we will not grant any proxy, power-of-attorney or
other authorization in or with respect to any shares of Common Stock that are
held by the Restricted Persons, or over which we exercise voting control, or
take any other action, in our capacity as a shareholder of the Company, that
would in any way restrict, limit or interfere with the performance of our
obligations hereunder. We hereby revoke any previously executed proxies and,
until November     , 2013, hereby appoint Clifton H. Morris, Jr., with full
power of substitution, our lawful proxy and attorney-in-fact, with respect to
all shares of Common Stock beneficially owned (as defined in Rule 13d-3 of the
Exchange Act) by us in excess of [    %] of the outstanding shares of the Common
Stock (as determined at the time immediately prior to the record date for
determining shareholders entitled to vote, take any action or give consent or,
if there is no such record date, at the time immediately prior to the time for
the taking of such vote or action or the giving of such consent), to vote, or
take any other action, including giving any consent or refraining from voting or
giving any consent, in our capacity as shareholders of the Company on any matter
submitted for vote, consent or approval of the shareholders of the Company,
including, without limitation, any merger, acquisition transaction or other
business combination or plan of liquidation involving the Company or any of its
subsidiaries or Affiliates or any of their respective assets or properties, the
election or removal of the directors of the Company, and any other matter or
proposal submitted to the shareholders of the Company for their vote, consent or
approval. THIS PROXY GRANTED HEREBY IS COUPLED WITH AN INTEREST AND IS
IRREVOCABLE IN ACCORDANCE WITH SECTION 2.29C OF THE TEXAS BUSINESS CORPORATION
ACT OR ANY SUCCESSOR STATUTE. A counterpart of this letter agreement shall be
deposited with the Company at its principal place of business or registered
office and shall be subject to the same right of examination by shareholders of
the Company, in person or by attorney, as are the books and records of the
Company. We agree that in the event that Clifton H. Morris, Jr., dies, is
incapacitated or is no longer a member of the Board, then the irrevocable proxy
hereby granted shall be exercisable by Daniel E. Berce until the expiration of
this irrevocable proxy or, if earlier,

 

17



--------------------------------------------------------------------------------

until such time as he dies, is incapacitated or is no longer a member of the
Board, with the same force and effect as such has been granted to Clifton H.
Morris, Jr. In the event of the death, incapacity or ceasing to be a member of
the Board of both Clifton H. Morris, Jr. and Daniel E. Berce, then the
irrevocable proxy hereby granted herein shall be null and void effective
immediately. The proxy granted hereby shall terminate and automatically become
null and void with respect to any shares of Common Stock transferred by us to a
third party that is not an Affiliate of the Restricted Persons or to any person
with whom the Restricted Persons (or any one of them) has formed a “group”.

6. As a result of our acquisition of more than 20.0% of the outstanding Common
Stock, promptly following the consummation of the transactions contemplated by
the Exchange Agreement, the Company shall increase the size of the Board by one
(1) directorship, and the vacancy on the Board created thereby shall be filled
by the Disinterested Directors with one (1) of our designees to be selected by
us in our sole discretion, who initially shall be Bruce Berkowitz. Such designee
shall be appointed to the class of directors whose term expires at the 2009
annual meeting of shareholders. In each subsequent election of directors of the
Company, the Company shall use its best efforts to nominate a slate such that,
when taken together with the directors not then up for re-election, the Board
will include one (1) director designated by us. If our director designee resigns
or becomes ineligible to serve on the Board, we shall have the right, in our
sole discretion, to designate a replacement for such director designee, provided
such replacement is eligible to serve on the Board. Upon our request, our
director designee shall be appointed to serve on each committee of the Board,
provided that such designee is qualified to serve on such committee under
applicable regulations and listing standards. The Company shall not increase the
size of the Board beyond ten (10) directorships without the approval of both a
majority of the members of the Board and our director designee. If, after having
acquired beneficial ownership of at least 20.0% of Common Stock, we (including
our subsidiaries and Affiliates) subsequently sell or otherwise dispose of
shares of Common Stock and, as a result, we (including our subsidiaries and
Affiliates) shall beneficially own less than 20.0% of the Common Stock, we shall
cause the individual designated by us then serving on the Board to resign from
the Board if requested by the Disinterested Directors and, subject to the
proviso below, we shall no longer be entitled to representation on the Board;
provided, however, that if we purchase additional shares of Common Stock such
that we again own 20.0% or more of the Common Stock within sixty (60) days of
such request to resign by the Disinterested Directors, the individual designated
by us then serving on the Board shall not be required to resign and we shall
continue to be entitled to representation on the Board pursuant to this letter
agreement.

7. The Company shall furnish us with such financial information concerning the
Company that we request to enable us to timely comply with our reporting
obligations under applicable securities laws.

8. The Company and we shall enter into a mutually acceptable registration rights
agreement having the principal terms set forth on Annex A hereto affording us
the right to require the Company, at the Company’s expense, to file with the
Securities and Exchange Commission, upon our demand, a registration statement on
Form S-3 registering the resale of the shares of Common Stock owned by us.

9. We agree that all shares of Common Stock that we beneficially own as of the
date of this letter agreement, and any shares of Common Stock that we purchase
or with respect to

 

18



--------------------------------------------------------------------------------

which we otherwise acquire beneficial ownership or voting rights, directly or
indirectly, after the date of this letter agreement, including, without
limitation, shares acquired pursuant to the Exchange Agreement, or shares issued
upon the conversion, exercise or exchange, as the case may be, of securities
held by us that are convertible into, or exercisable or exchangeable for, shares
of Common Stock, shall be subject to the terms and conditions of this letter
agreement.

10. The restrictions and agreements made by us contained in Paragraphs 1 through
6 shall terminate upon the earliest to occur of (i) such time as the Restricted
Persons own less than 5% of the Common Stock; (ii) the Company’s breach of any
material provision of this letter agreement, which breach shall continue uncured
for more than 30 days after written notice of such breach shall have been
delivered by us to the Disinterested Directors (but any such breach hereof by
the Company shall not relieve the Company of the restrictions and agreements
made by it herein); (iii) the acquisition by any person or “group” that is not
affiliated with us of a majority of the Common Stock; (iv) the date on which the
Company shall have entered into any merger, acquisition transaction or other
business combination involving the Company or its assets or properties;
(v) December 31, 2010; or (vi) the Company (a) commences any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any state or
federal bankruptcy or insolvency law, (b) applies for, consents to, or
acquiesces in, the appointment of a trustee, receiver or other custodian for the
Company or a substantial part of its property, or makes a general assignment for
the benefit of creditors, under any state or federal bankruptcy or insolvency
law, (c) has a trustee, receiver, or other custodian appointed for the Company
or a substantial part of the Company’s property under any state or federal
bankruptcy or insolvency law, or (d) has a bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any state or federal bankruptcy
or insolvency law, that is involuntarily commenced against or in respect of the
Company and which shall not have been dismissed within 30 days following the
commencement thereof. The restrictions and obligations of the Company contained
in Paragraphs 6 and 8 hereof shall terminate upon the earliest to occur of
(i) if we breach any material provision of this letter agreement, which breach
shall continue uncured for more than 30 days after written notice of such breach
shall have been delivered by the Company to us, but any such breach hereof by us
shall not relieve us of the restrictions and agreements made by us herein or
(ii) December 31, 2010. Notwithstanding the foregoing, the provisions of
Paragraph 7 hereof shall continue for so long as (but only to the extent that)
we are required to include financial information concerning the Company in our
public reporting.

11. The parties hereto acknowledge and agree that money damages would not be a
sufficient remedy for any breach or threatened breach of any provision of this
letter agreement, and that in addition to all other remedies which we or the
Company may have, each of the parties hereto will be entitled to seek specific
performance and injunctive or other equitable relief as a remedy for any such
breach, without the necessity of posting any bond.

12. It is understood and agreed that no failure or delay by a party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

13. The invalidity or unenforceability of any provision of this letter agreement
shall not affect the validity or enforceability of any other provisions of this
letter agreement, which shall remain in full force and effect.

 

19



--------------------------------------------------------------------------------

14. This letter agreement, including, without limitation, the provisions of this
Paragraph 14, may not be amended, modified, terminated or waived, in whole or in
part, except upon the prior written approval of a majority of the Disinterested
Directors and by a separate writing signed by the Company, if so authorized by
the Disinterested Directors, and us expressly so amending, modifying,
terminating or waiving such agreement or any part hereof. Any such amendment,
modification, termination or waiver of this letter agreement or any part hereof
made without the prior written approval of the Disinterested Directors shall be
void and of no legal effect.

15. This letter agreement may be executed in two or more counterparts (including
by means of facsimile), each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument. Receipt of an
executed signature page to this letter agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of this executed letter agreement shall be deemed to be originals
thereof.

16. Each party agrees and consents to personal jurisdiction and service of
process and exclusive venue in the federal district court for the Northern
District of Texas, Dallas Division, or the State of Texas for the purposes of
any action, suit or proceeding arising out of or relating to this letter
agreement. This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regards to its
conflicts of law principles.

 

Very truly yours, Fairholme Funds, Inc. By:  

 

Name:   Bruce Berkowitz Title:   President Fairholme Capital Management, L.L.C.
(on behalf of those advisory accounts, other than Fairholme Funds, Inc.,
included as Restricted Persons)

 

20



--------------------------------------------------------------------------------

By:  

 

Name:   Title:  

 

Confirmed and agreed to as of the date first written above: AmeriCredit Corp.
By:  

 

Name:   Daniel E. Berce Title:   President and Chief Executive Officer

 

21



--------------------------------------------------------------------------------

Annex A

Terms of Registrations Rights Agreement

Three demand registrations, subject to a minimum threshold of (i) at least 20%
of the aggregate number of shares held by us, or (ii) reasonably expected to
generate aggregate gross proceeds of at least $25 million, even if less than
20%.

No more than one demand registration in any six month period.

The Company shall use its best efforts to cause a registration statement to be
filed not later than 30 days after receipt by the Company of the demand notice
for a shelf registration (60 days for an underwritten offering); continuous
effectiveness for 180 days. If available on Form S-3, Company must file and
maintain a shelf registration for the registrable shares (which include all
currently owned and after acquired shares); shelf to remain effective so long as
we own any shares; shelf to permit underwritten offerings and to the extent
available will be filed as a so-called “WKSI” shelf; securities to remain
registrable unless they have been sold under a registration statement or Rule
144.

Blackout period: not more than once in any six-month period for not more than 60
days and not more than, in the aggregate, 90 days during any twelve-month
period.

The Company will pay all expenses in connection with any request for
registration pursuant to the registration rights agreement, including road
shows.

Piggy back rights.

Most Favored Nations provision.



--------------------------------------------------------------------------------

Exhibit B-2

 

2



--------------------------------------------------------------------------------

November     , 2008

AmeriCredit Corp.

801 Cherry Street

Suite 3900

Fort Worth, Texas 76102

Attn: Daniel E. Berce, President and Chief Executive Officer

Ladies and Gentlemen:

We have discussed with you our acquisition of shares of common stock, $.01 par
value per share (the “Common Stock”), of AmeriCredit Corp., a Texas corporation
(the “Company”). In consideration for the Company’s forbearing the enactment of
certain shareholder protection measures at the present time, and without
prejudice to the Company’s enactment of such measures in the future, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, intending to be legally bound, we agree as follows:

1. We agree that, until December 31, 2010, without the prior approval of a
majority of the members of the Board of Directors of the Company (the “Board”)
who are not Associates or Affiliates of ours and who have not been nominated to
serve on the Board by us or any of our Affiliates or Associates (the
“Disinterested Directors”), we, including, without limitation, those personal
accounts of the managing member of Fairholme Capital Management, L.L.C.
(together, the “Restricted Persons”) will not (i) enter into or agree, offer,
seek or propose to enter into, directly or indirectly, any merger, acquisition
transaction or other business combination, recapitalization, or restructuring
involving the Company or any of its subsidiaries or any of their respective
assets or properties; (ii) make, or in any way participate in, directly or
indirectly, any “solicitation” of “proxies” (as such terms are used in the proxy
rules of the Securities and Exchange Commission promulgated under the Exchange
Act) to vote, or seek to advise or influence any person with respect to the
voting of, any voting securities of the Company or any of its subsidiaries in
connection with seeking the removal of any directors on the Board or a change in
the size or composition of the Board, or call a special shareholders’ meeting
for any such purpose; or (iii) directly or indirectly enter into any
discussions, negotiations, arrangements or understandings with any other person
(including any individual, firm, corporation, partnership or other entity or any
“person” as such term is used in Section 13(d) or Section 14(d)(2) of the
Exchange Act) (“person”) with respect to any of the foregoing activities or
propose any of such

 

3



--------------------------------------------------------------------------------

activities. The “Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any successor statute. The terms “Affiliate” and “Associate” shall
have the meanings set forth in Rule 12b-2 of the General Rules and Regulations
under the Exchange Act.

2. We acknowledge that the Restricted Persons have acquired 492,652 shares of
Common Stock of the Company, and, until December 31, 2010, without the prior
approval of a majority of the Disinterested Directors, we agree that, the
Restricted Persons will not acquire any additional shares of Common Stock (or
rights in respect thereof) or the right or rights to acquire or vote additional
voting securities of the Company, other than additional shares of Common Stock
(or rights in respect thereof) or the right or rights to acquire or vote
additional voting securities of the Company that may be granted to Bruce
Berkowitz in connection with any such grants made generally to members of the
Board in connection with their Board service; provided, however, the Restricted
Persons may acquire additional shares of Common Stock (or rights in respect
thereof) or the right or rights to acquire or vote additional voting securities
of the Company in any rights offering conducted by the Company in which any
current holders of the Company’s securities are offered the opportunity, on a
pro rata basis, to acquire shares or other securities, voting or non-voting, of
the Company.

3. The restrictions set forth in Paragraph 2 hereof are expressly agreed to
preclude us from engaging in any hedging or other transaction which is or would
result in the acquisition of “beneficial ownership” (as defined in Rule 13d-3 of
the Exchange Act) of Common Stock in contravention of the provisions of this
letter agreement. Such prohibited hedging or other transactions would include,
without limitation, any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to Common Stock or with respect
to any security that includes, relates to, or derives any significant part of
its value from such Common Stock.

4. We agree that until December 31, 2010, at any meeting of the shareholders of
the Company, however called, or in any other circumstance in which the vote,
consent or approval of the shareholders of the Company, in their capacity as
shareholders, is sought, with respect to the election or removal of directors of
the Company, that we shall vote, give our consent or withhold our vote with
respect thereto, or cause to be voted or withheld from voting or cause consent
to be given or not given with respect thereto, all shares of Common Stock held
by the Restricted Persons, or over which we exercise voting control, in favor of
those nominees approved by the Disinterested Directors, provided, if Fairholme
Funds, Inc. and Fairholme Capital Management, L.L.C. (collectively, “Fairholme”)
have become and remain entitled to designate an individual for election to the
Board in accordance with the provisions of that certain letter agreement, dated
the date hereof, by and among Fairholme and the Company (the “Fairholme
Letter”), that Fairholme’s nominee shall have been nominated to serve on the
Board upon the expiration of his or her term of office, if any such term is
expiring, to the extent required under the Fairholme Letter. We agree that we
will not grant any proxy, power-of-attorney or other authorization in or with
respect to any shares of Common Stock that are held by the Restricted Persons,
or over which we exercise voting control, or take any other action, in our
capacity as a shareholder of the Company, that would in any way restrict, limit
or interfere with the performance of our obligations hereunder.

 

4



--------------------------------------------------------------------------------

5. The Company shall furnish us with such financial information concerning the
Company that we request to enable us to timely comply with our reporting
obligations under applicable securities laws.

6. We agree that all shares of Common Stock that we beneficially own as of the
date of this letter agreement, and any shares of Common Stock that we purchase
or with respect to which we otherwise acquire beneficial ownership or voting
rights, directly or indirectly, after the date of this letter agreement,
including, without limitation, shares issued upon the conversion, exercise or
exchange, as the case may be, of securities held by us that are convertible
into, or exercisable or exchangeable for, shares of Common Stock, shall be
subject to the terms and conditions of this letter agreement.

7. The restrictions and agreements made by us contained in Paragraphs 1 through
4 shall terminate upon the termination of the restrictions contained in
paragraphs 1 through 6 of the Fairholme Letter in accordance with the terms of
the Fairholme Letter. The restrictions and obligations of the Company contained
in Paragraph 5 hereof shall terminate upon the earliest to occur of (i) if we
breach any material provision of this letter agreement, which breach shall
continue uncured for more than 30 days after written notice of such breach shall
have been delivered by the Company to us, but any such breach hereof by us shall
not relieve us of the restrictions and agreements made by us herein or
(ii) December 31, 2010. Notwithstanding the foregoing, the provisions of
Paragraph 5 hereof shall continue for so long as (but only to the extent that)
we are required to include financial information concerning the Company in our
public reporting.

8. The parties hereto acknowledge and agree that money damages would not be a
sufficient remedy for any breach or threatened breach of any provision of this
letter agreement, and that in addition to all other remedies which we or the
Company may have, each of the parties hereto will be entitled to seek specific
performance and injunctive or other equitable relief as a remedy for any such
breach, without the necessity of posting any bond.

9. It is understood and agreed that no failure or delay by a party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

10. The invalidity or unenforceability of any provision of this letter agreement
shall not affect the validity or enforceability of any other provisions of this
letter agreement, which shall remain in full force and effect.

11. This letter agreement, including, without limitation, the provisions of this
Paragraph 11, may not be amended, modified, terminated or waived, in whole or in
part, except upon the prior written approval of a majority of the Disinterested
Directors and by a separate writing signed by the Company, if so authorized by
the Disinterested Directors, and us expressly so amending, modifying,
terminating or waiving such agreement or any part hereof. Any such amendment,
modification, termination or waiver of this letter agreement or any part hereof
made without the prior written approval of the Disinterested Directors shall be
void and of no legal effect.

 

5



--------------------------------------------------------------------------------

12. This letter agreement may be executed in two or more counterparts (including
by means of facsimile), each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument. Receipt of an
executed signature page to this letter agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of this executed letter agreement shall be deemed to be originals
thereof.

13. Each party agrees and consents to personal jurisdiction and service of
process and exclusive venue in the federal district court for the Northern
District of Texas, Dallas Division, or the State of Texas for the purposes of
any action, suit or proceeding arising out of or relating to this letter
agreement. This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regards to its
conflicts of law principles.

 

Very truly yours,

 

Tracey Berkowitz

 

Bruce Berkowitz The Fairholme Foundation By:  

 

Name:  

 

Title:  

 

 

6



--------------------------------------------------------------------------------

East Lane, LLC By:  

 

Name:  

 

Title:  

 

 

Confirmed and agreed to as of the date first written above: AmeriCredit Corp.
By:  

 

Name:   Daniel E. Berce Title:   President and Chief Executive Officer

 

7



--------------------------------------------------------------------------------

Exhibit C

 

8



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT, dated as of December [    ], 2008, by and between
AmeriCredit Corp., a Texas corporation (the “Company”), and Fairholme Funds,
Inc., a Maryland corporation (“Fairholme”).

WHEREAS, the Company has agreed to provide Fairholme and its transferees and
assigns certain rights as set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth (and for other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged by the Company),
the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

“Action” means any legal, administrative, regulatory or other suit, action,
claim, audit, assessment, arbitration or other proceeding, investigation or
inquiry.

“Agreement” means this Registration Rights Agreement as it may be amended,
supplemented, restated or modified from time to time.

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act. The term “Beneficially Own” shall have a correlative
meaning.

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banking institutions in New York, New York are authorized or obligated to close.

“Common Stock” means the shares of Common Stock, par value $0.01 per share, of
the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC from time to time thereunder.

“Governmental Entity” shall mean any court, administrative agency or commission
or other governmental authority or instrumentality, whether federal, state,
local or foreign and any applicable industry self-regulatory organization.

 

9



--------------------------------------------------------------------------------

“Holders” means Fairholme and any Transferee of Registrable Securities (and
“Holder” means any of such Persons).

“Holders’ Representative” means Fairholme or any or any other Holder designated
by Fairholme as the Holders’ Representative.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

“Law” means any statute, law, code, ordinance, rule or regulation of any
Governmental Entity.

“Other Securities” means shares of Common Stock other than Registrable
Securities.

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any group (within the meaning of Section 13(d)(3) of the Exchange
Act) comprised of two or more of the foregoing.

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A or Rule 430B promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement, any Issuer Free Writing Prospectus related thereto, and
all other amendments and supplements to such prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus.

“Registrable Securities” means (a) all shares of Common Stock owned by Fairholme
and its Subsidiaries, as of the date of this Agreement, and all shares of Common
Stock acquired by Fairholme and its Subsidiaries, on, and from and after, the
date of this Agreement, and (b) any securities issued directly or indirectly
with respect to such shares described in clause (a) because of stock splits,
stock dividends, reclassifications, recapitalizations, mergers, consolidations,
or similar events. As to any particular Registrable Securities, once issued such
securities shall cease to be Registrable Securities when (i) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been disposed
of in accordance with such Registration Statement or (ii) such securities shall
have been sold to the public pursuant to Rule 144 (or any successor provision)
under the Securities Act.

“Registration Statement” means any registration statement of the Company under
the Securities Act which permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

“Rule 144” means Rule 144 under the Securities Act (or any successor provision).

 

10



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC from time to time thereunder.

“Selling Holder” means each Holder of Registrable Securities included in a
registration pursuant to Article II.

“Subsidiary” of any Person shall mean those corporations and other entities of
which such Person owns or controls more than 50% of the outstanding equity
securities either directly or through an unbroken chain of entities as to each
of which more than 50% of the outstanding equity securities is owned directly or
indirectly by its parent.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition.

“Transferee” means any of (i) the transferee of all or any portion of the
Registrable Securities held by Fairholme, or (ii) the subsequent transferee of
all or any portion of the Registrable Securities held by any Transferee;
provided, that no Transferee shall be entitled to any benefits of a Transferee
hereunder unless such Transferee executes and delivers to the Company an
instrument substantially in the form provided as Exhibit A attached hereto.

(a) Terms Generally. The definitions in Section 1.1 shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”, unless the context expressly
provides otherwise. All references herein to Articles, Sections, paragraphs,
subparagraphs, clauses or Exhibits shall be deemed references to Articles,
Sections, paragraphs, subparagraphs or clauses of, or Exhibits to, this
Agreement, unless the context requires otherwise. Unless otherwise expressly
defined, terms defined in this Agreement have the same meanings when used in any
Exhibit hereto. Unless otherwise specified, the words “this Agreement”,
“herein”, “hereof”, “hereto” and “hereunder” and other words of similar import
refer to this Agreement as a whole (including the Exhibits) and not to any
particular provision of this Agreement. The term “or” is not exclusive. The word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if”. Unless
expressly stated otherwise, any Law defined or referred to herein means such Law
as from time to time amended, modified or supplemented, including by succession
of comparable successor Laws and references to all attachments thereto and
instruments incorporated therein. References to a Person are also to its
permitted successors and assigns. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

Section 2.1. Demand Registrations. (a) At any time and from time to time, the
Holders’ Representative shall have the right by delivering one or more written
notices to the Company (each, a “Demand Notice”) to require the Company to,
pursuant to the terms of this Agreement, register under and in accordance with
the provisions of the Securities Act the number of Registrable Securities owned
by Holders and requested by such Demand Notice to be so registered (a “Demand
Registration”); provided, however, that a Demand Notice may only be made if the
amount of Registrable Securities requested to be registered is either (i) at
least 20% of the aggregate number of Registrable Securities then held by all
Holders or (ii) reasonably expected to generate aggregate gross proceeds on sale
(prior to deducting underwriting discounts and commissions and offering
expenses) of at least $25 million. A Demand Notice shall also specify the
expected method or methods of disposition of the applicable Registrable
Securities. Following receipt of a Demand Notice, the Company shall file, as
promptly as reasonably practicable, but not later than, 60 days with respect to
any underwritten offering, or 30 days with respect to any other offering, after
receipt by the Company of such Demand Notice (subject to paragraph (e) of this
Section 2.1), a Registration Statement relating to the offer and sale of the
Registrable Securities requested to be included therein by the Holders thereof
in accordance with the methods of distribution elected by such Holders (a
“Demand Registration Statement”) and shall use its reasonable best efforts to
cause such Registration Statement to be declared effective under the Securities
Act as promptly as practicable after the filing thereof.

(b) No securities shall be included under any Demand Registration Statement
related to an underwritten offering without the written consent of the Holders’
Representative, except Registrable Securities requested to be included therein
pursuant to Section 2.1(a). Subject to the preceding sentence, if any of the
Registrable Securities registered pursuant to a Demand Registration are to be
sold in a firm commitment underwritten offering, and the managing underwriter(s)
of such underwritten offering advise the Holders in writing that it is their
good faith opinion that the total number or dollar amount of Registrable
Securities proposed to be sold in such offering, together with any Other
Securities proposed to be included by holders thereof which are entitled to
include securities in such Registration Statement, exceeds the total number or
dollar amount of such securities that can be sold without having an adverse
effect on the amount, price, timing or distribution of the Registrable
Securities to be so included together with all such Other Securities, then there
shall be included in such offering the number or dollar amount of Registrable
Securities and such Other Securities that in the opinion of such managing
underwriter(s) can be sold without so adversely affecting such offering, and
such number of Registrable Securities and Other Securities shall be allocated
for inclusion as follows:

(i) first, the Registrable Securities for which inclusion in such demand
offering was requested by the Holders, pro rata (if applicable), based on the
number of Registrable Securities Beneficially Owned by each such Holder; and

(ii) second, among any holders of Other Securities, pro rata, based on the
number of Other Securities Beneficially Owned by each such holder.

 

12



--------------------------------------------------------------------------------

(c) The Holders collectively shall be entitled to request no more than three
Demand Registrations of the Company, and in no event shall the Company be
required to effect more than one Demand Registration in any six month period.

(d) In the event of a Demand Registration, the Company shall use its reasonable
best efforts to maintain the continuous effectiveness of the applicable
Registration Statement for a period of at least one year after the effective
date thereof or such shorter period in which all Registrable Securities included
in such Registration Statement have actually been sold. For the avoidance of
doubt, the foregoing sentence is not intended to limit the obligation of the
Company to maintain the continuous effectiveness of the Short-Form Registration
contemplated by Section 2.1(h) as required by Section 2.1(h).

(e) The Company shall be entitled to postpone (but not more than once in any
six-month period), for a reasonable period of time not in excess of 60 days (and
not for periods exceeding, in the aggregate, 90 days during any twelve-month
period), the filing or initial effectiveness of, or suspend the use of, a Demand
Registration Statement if the Company delivers to the Holders’ Representative a
certificate signed by both the Chief Executive Officer and Chief Financial
Officer of the Company certifying that, in the good faith judgment of the Board
of Directors of the Company, such registration, offering or use would reasonably
be expected to materially adversely affect or materially interfere with any bona
fide and imminent material financing of the Company or any imminent material
transaction under consideration by the Company or would require the disclosure
of information that has not been, and is not otherwise required to be, disclosed
to the public, the premature disclosure of which would materially adversely
affect the Company.

(f) The Holders’ Representative shall have the right to notify the Company that
it has determined that the Registration Statement relating to a Demand
Registration be abandoned or withdrawn, in which event the Company shall
promptly abandon or withdraw such Registration Statement.

(g) No request for registration will count for the purposes of the limitations
in Section 2.1(c) if: (A) the Holders’ Representative determines in good faith
to withdraw the proposed registration prior to the effectiveness of the
Registration Statement relating to such request due to marketing conditions or
regulatory reasons relating to the Company, (B) the Registration Statement
relating to such request is not declared effective within 60 days of the date
such Registration Statement is first filed with the SEC (other than solely by
reason of the applicable Holders having refused to proceed), (C) prior to the
sale of at least 90% of the Registrable Securities included in the applicable
registration relating to such request, such registration is adversely affected
by any stop order, injunction or other order or requirement of the SEC or other
Governmental Entity or court, (D) more than 10% of the Registrable Securities
requested by the Holders to be included in the registration are not so included
pursuant to Section 2.1(b), or (E) the conditions to closing specified in any
underwriting agreement or purchase agreement entered into in connection with the
registration relating to such request are not satisfied (other than as a result
of a material default or breach thereunder by the applicable Holders).
Notwithstanding anything to the contrary, the Company will pay all expenses (in
accordance with Section 2.8) in connection with any request for registration
pursuant to this Agreement regardless of whether or not such request counts
toward the limitation set forth above.

 

13



--------------------------------------------------------------------------------

(h) In addition to the foregoing, the Company will use its reasonable best
efforts to remain qualified for registration on Form S-3 (including, without
limitation, if available, an automatic shelf registration statement for a
“well-known seasoned issuer” as defined in Rule 405 under the Securities Act) or
any comparable or successor form or forms or any similar short-form registration
(“Short-Form Registration”) and the Company shall file, as promptly as
reasonably practicable after the execution and delivery of this Agreement, but
not later than 30 days, such Short-Form Registration, which shall constitute a
“shelf” registration statement providing for the registration of, and the sale
on a continuous or delayed basis (notwithstanding anything to the contrary in
Section 2.1(d)) of, the Registrable Securities, pursuant to Rule 415 under the
Securities Act, to permit the distribution of the Registrable Securities in
accordance with the methods of distribution elected by the Holders, including by
means of an underwritten offering. Upon filing a Short-Form Registration, the
Company shall use its reasonable best efforts to keep such Short-Form
Registration effective with the SEC at all times and any Short-Form Registration
shall be re-filed upon its expiration, and the Company shall cooperate in any
shelf take-down by amending or supplementing the Prospectus related to such
Short-Form Registration as may be reasonably requested by the Holders’
Representative or as otherwise required, until the Holders no longer hold
Registrable Securities (in each case, notwithstanding anything to the contrary
in Section 2.1(d)).

Section 2.2 Piggyback Registrations. (a) If, other than pursuant to Section 2.1,
the Company proposes or is required to file a registration statement under the
Securities Act with respect to an offering of Common Stock, whether or not for
sale for its own account (other than a registration statement (i) on Form S-4,
Form S-8 or any successor forms thereto, (ii) filed solely in connection with
any employee benefit or dividend reinvestment plan, (iii) so long as a shelf
registration statement is effective and available pursuant to Section 2.1(h)
hereof, filed solely in connection with the issuance or resale of Common Stock
issuable upon conversion, exercise or exchange of any securities of the Company
or any of its Subsidiaries, where such convertible, exercisable or exchangeable
securities were issued in, or as part of, a financing transaction, or (iv) filed
pursuant to the terms of that certain warrant, dated September 25, 2008, issued
by the Company to Wachovia Investment Holdings, LLC), in a manner that would
permit registration of Registrable Securities for sale to the public under the
Securities Act, then the Company shall give prompt written notice of such
proposed filing at least 30 days before the anticipated filing date (the
“Piggyback Notice”) to the Holders. The Piggyback Notice shall offer the Holders
the opportunity to include in such registration statement the number of
Registrable Securities as they may request (a “Piggyback Registration”). Subject
to Section 2.2(b) hereof, the Company shall include in each such Piggyback
Registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 15 days after notice has
been given to the Holders, to permit the distribution of such Registrable
Securities in accordance with the methods of distribution elected by such
Holders. The Holders shall be permitted to withdraw all or part of the
Registrable Securities from a Piggyback Registration at any time at least two
Business Days prior to the effective date of the Registration Statement relating
to such Piggyback Registration. The Company shall use its reasonable best
efforts to maintain the effectiveness of the Registration Statement for a
Piggyback Registration for a period of at least one year after the effective
date thereof or such shorter period in which all Registrable Securities included
in such Registration Statement have actually been sold. No Piggyback
Registration shall count towards registrations required under Section 2.1.

 

14



--------------------------------------------------------------------------------

(b) If any of the securities to be registered pursuant to the registration
giving rise to the Holders’ rights under this Section 2.2 are to be sold in an
underwritten offering, the Holders shall be permitted to include all Registrable
Securities requested to be included in such registration in such offering on the
same terms and conditions as any Other Securities included therein; provided,
however, that if such offering involves a firm commitment underwritten offering
and the managing underwriter(s) of such underwritten offering advise the Company
in writing that it is their good faith opinion that the total amount of
Registrable Securities requested to be so included, together with all Other
Securities that the Company and any other Persons having rights to participate
in such registration intend to include in such offering, exceeds the total
number or dollar amount of such securities that can be sold without having an
adverse effect on the price, timing or distribution of the Registrable
Securities to be so included together with all Other Securities, then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities and such Other Securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such offering, and such number of Registrable Securities and Other
Securities shall be allocated for inclusion as follows:

(i) first, all Other Securities being sold by the Company for its own account or
by any Person (other than a Holder) exercising a contractual right to demand
registration;

(ii) second, all Registrable Securities requested to be included by the Holders,
pro rata (if applicable), based on the number of Registrable Securities
Beneficially Owned by each such Holder; and

(iii) third, among any other holders of Other Securities requesting such
registration, pro rata, based on the number of Other Securities Beneficially
Owned by each such holder of Other Securities.

Section 2.3 Registration Procedures. If and whenever the Company is required to
use its efforts to effect the registration of any Registrable Securities under
the Securities Act as provided in Article II, the Company shall effect such
registration to permit the sale of such Registrable Securities in accordance
with the intended method or methods of disposition thereof, and pursuant thereto
the Company shall cooperate in the sale of the securities and shall, as
expeditiously as possible:

(a) Prepare and file with the SEC a Registration Statement or Registration
Statements on such form which shall be available for the sale of the Registrable
Securities by the Holders or the Company in accordance with the intended method
or methods of distribution thereof, and use its reasonable best efforts to cause
such Registration Statement to become effective and to remain effective as
provided herein; provided, however, that before filing a Registration Statement
or Prospectus or any amendments or supplements thereto (including documents that
would be incorporated or deemed to be incorporated therein by reference), the
Company shall furnish or otherwise make available to the Selling Holders, their
counsel and the managing underwriter(s), if any, copies of all such documents
proposed to be filed, which documents will be subject to the reasonable review
and comment of such counsel, and such other documents reasonably requested by
such counsel, including any comment letter from the SEC, and, if requested by
such counsel, provide such counsel reasonable opportunity to participate in the
preparation of such Registration Statement and each Prospectus included therein
and, upon execution of a customary

 

15



--------------------------------------------------------------------------------

confidentiality agreement, such other opportunities to conduct a reasonable
investigation within the meaning of the Securities Act, including reasonable
access to the Company’s books and records, officers, accountants and other
advisors. The Company shall not file any such Registration Statement or
Prospectus or any amendments or supplements thereto (including such documents
that, upon filing, would be incorporated or deemed to be incorporated by
reference therein) with respect to any registration pursuant to Section 2.1 or
2.2 to which the Holders’ Representative, its counsel, or the managing
underwriter(s), if any, shall reasonably object, in writing, on a timely basis,
unless, in the opinion of the Company, such filing is necessary to comply with
applicable Law.

(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement continuously effective during the period provided herein and comply in
all material respects with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement, and
cause the related Prospectus to be supplemented by any Prospectus supplement or
Issuer Free Writing Prospectus as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of the securities covered
by such Registration Statement, and as so supplemented to be filed pursuant to
Rule 424 (or any similar provisions then in force) under the Securities Act.

(c) Notify each Selling Holder and the managing underwriter(s), if any,
promptly, and (if requested by any such Person) confirm such notice in writing,
(i) when a Prospectus or any Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other Governmental Entity for
amendments or supplements to a Registration Statement or related Prospectus or
Issuer Free Writing Prospectus or for additional information, (iii) of the
issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
(iv) if at any time the representations and warranties of the Company contained
in any agreement (including any underwriting agreement contemplated by
Section 2.3(o) below) cease to be true and correct, (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (vi) of the happening of any event that makes any statement made in
such Registration Statement or related Prospectus or any document incorporated
or deemed to be incorporated therein by reference or any Issuer Free Writing
Prospectus related thereto untrue in any material respect or that requires the
making of any changes in such Registration Statement, Prospectus, documents or
Issuer Free Writing Prospectus so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, not misleading, and that in the case of any Prospectus
or Issuer Free Writing Prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(d) Use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction at the reasonably earliest
practical date.

 

16



--------------------------------------------------------------------------------

(e) If requested by the managing underwriter(s), if any, or the Holders of a
majority of the Registrable Securities being sold in connection with an
underwritten offering, promptly include in a Prospectus supplement,
post-effective amendment or Issuer Free Writing Prospectus such information as
the managing underwriter(s), if any, or such Holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such Prospectus supplement, such post-effective
amendment or Issuer Free Writing Prospectus as soon as practicable after the
Company has received such request.

(f) Furnish or make available to each Selling Holder, and each managing
underwriter, if any, without charge, such number of conformed copies of the
Registration Statement and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by such Holder, counsel or managing underwriter(s)), and
such other documents, as such Holders or such managing underwriter(s) may
reasonably request, and upon request a copy of any and all transmittal letters
or other correspondence to or received from, the SEC or any other Governmental
Entity relating to such offering.

(g) Deliver to each Selling Holder, and the managing underwriter(s), if any,
without charge, as many copies of the Prospectus or Prospectuses (including each
form of Prospectus and any Issuer Free Writing Prospectus related to any such
Prospectuses) and each amendment or supplement thereto as such Persons may
reasonably request in connection with the distribution of the Registrable
Securities; and the Company, subject to Section 2.4(b), hereby consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
Selling Holders and the managing underwriter(s), if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any such amendment or supplement thereto.

(h) Prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the Selling Holders, the
managing underwriter(s), if any, and their respective counsel in connection with
the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of such jurisdictions within the United States as
any Selling Holder or managing underwriter(s) reasonably requests in writing and
to keep each such registration or qualification (or exemption therefrom)
effective during the period such Registration Statement is required to be kept
effective and to take any other action that may be necessary or advisable to
enable such Selling Holders to consummate the disposition of such Registrable
Securities in such jurisdiction; provided, however, that the Company will not be
required to (i) qualify generally to do business in any jurisdiction where it is
not then so qualified, (ii) subject itself to taxation in any such jurisdiction
where it is not then so subject, or (iii) take any action that would subject it
to general service of process in any such jurisdiction where it is not then so
subject.

(i) Cooperate with the Selling Holders and the managing underwriter(s), if any,
to facilitate the timely preparation and delivery of certificates (not bearing
any legends) representing Registrable Securities to be sold after receiving
written representations from each Selling Holder that the Registrable Securities
represented by the certificates so delivered by such Selling Holder

 

17



--------------------------------------------------------------------------------

will be transferred in accordance with the Registration Statement, and enable
such Registrable Securities to be in such denominations and registered in such
names as the managing underwriter(s), if any, or the Selling Holders may request
at least two Business Days prior to any sale of Registrable Securities.

(j) Use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
Governmental Entities within the United States, except as may be required solely
as a consequence of the nature of such Selling Holder’s business, in which case
the Company will cooperate in all reasonable respects with the filing of such
Registration Statement and the granting of such approvals, as may be necessary
to enable the seller or sellers thereof or the managing underwriter(s), if any,
to consummate the disposition of such Registrable Securities.

(k) Upon the occurrence of any event contemplated by Section 2.3(c)(ii),
(c)(iii), (c)(iv), (c)(v) or (c)(vi) above, prepare a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference or an Issuer Free Writing Prospectus related thereto, or
file any other required document so that, as thereafter delivered to the Selling
Holders, such Prospectus will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(l) Prior to the effective date of the Registration Statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities.

(m) Provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement.

(n) Use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be authorized to be listed
on each national securities exchange, if any, on which similar securities issued
by the Company are then listed, and use its reasonable best efforts to maintain
any such listing in effect.

(o) Enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in underwritten offerings) and take all such
other actions reasonably requested by the Holders of a majority of the
Registrable Securities being sold in connection therewith or by the managing
underwriter(s), if any, to expedite or facilitate the disposition of such
Registrable Securities, and in connection therewith, whether or not an
underwriting agreement is entered into and whether or not the registration is an
underwritten registration, (i) make such representations and warranties to the
Selling Holders and the managing underwriter(s), if any, with respect to the
business of the Company and its Subsidiaries, and the Registration Statement,
Prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, in form, substance and scope as are customarily
made by issuers in underwritten offerings, and, if true, confirm the same if and
when requested, (ii) use its reasonable best efforts to furnish to the Selling
Holders of such Registrable Securities opinions of counsel to the Company and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be

 

18



--------------------------------------------------------------------------------

reasonably satisfactory to the managing underwriter(s), if any, and counsels to
the Selling Holders of the Registrable Securities), addressed to each Selling
Holder of Registrable Securities and each of the managing underwriter(s), if
any, covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
such counsel and managing underwriter(s), (iii) use its reasonable best efforts
to obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any Subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Registration Statement) who have
certified the financial statements included in such Registration Statement,
addressed to each Selling Holder of Registrable Securities (unless such
accountants shall be prohibited from so addressing such letters by applicable
standards of the accounting profession) and each of the managing underwriter(s),
if any, such letters to be in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with underwritten
offerings, (iv) if an underwriting agreement is entered into, the same shall
contain indemnification provisions and procedures substantially to the effect
set forth in Section 2.5 hereof with respect to all parties to be indemnified
pursuant to said Section except as otherwise agreed by the Holders of a majority
of the Registrable Securities being sold in connection therewith and the
managing underwriter(s), if any, and (v) deliver such documents and certificates
as may be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company. The above shall be done at each
closing under such underwriting or similar agreement, or as and to the extent
required thereunder.

(p) Upon execution of a customary confidentiality agreement, make available for
inspection by a representative of the Selling Holders, the managing
underwriter(s), if any, and any attorneys or accountants retained by such
Selling Holders or managing underwriter(s), at the offices where normally kept,
during reasonable business hours, financial and other records, pertinent
corporate documents and properties of the Company and its Subsidiaries, and
cause the officers, directors and employees of the Company and its Subsidiaries
to supply all information in each case reasonably requested by any such
representative, managing underwriter(s), attorney or accountant in connection
with such Registration Statement.

(q) Cause its officers to use their reasonable best efforts to support the
marketing of the Registrable Securities covered by the Registration Statement
(including, without limitation, by participation in “road shows”) taking into
account the Company’s business needs.

(r) Otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC and any applicable national securities
exchange, and make available to its security holders, as soon as reasonably
practicable (but not more than 18 months) after the effective date of the
registration statement, an earnings statement which shall satisfy the provisions
of Section 11(a) of the Securities Act.

 

19



--------------------------------------------------------------------------------

Section 2.4 Certain Additional Agreements.

(a) The Company may require each Selling Holder to furnish to the Company in
writing such information required in connection with such registration regarding
such Selling Holder and the distribution of such Registrable Securities as the
Company may, from time to time, reasonably request in writing and the Company
may exclude from such registration the Registrable Securities of any Selling
Holder who fails to furnish such information within a reasonable time after
receiving such request.

(b) Each Selling Holder agrees that upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 2.3(c)(iii) or
(c)(vi) hereof, such Holder will forthwith discontinue disposition of such
Registrable Securities covered by such Registration Statement or Prospectus
until such Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 2.3(k) hereof, or until it is advised in
writing by the Company that the use of the applicable Prospectus may be resumed,
and has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus;
provided, however, that (i) in no event shall such discontinuance exceed the
time period set forth in Section 2.1(e) hereof, and (ii) the Company shall
extend the time periods under Section 2.1 and Section 2.2 with respect to the
length of time that the effectiveness of a Registration Statement must be
maintained by the amount of time the Holder is required to discontinue
disposition of such securities.

(c) The Company shall not enter into any agreement with respect to any equity
securities that grants or provides holders of such securities with registration
rights that have terms more favorable than the registration rights granted to
holders of the Registrable Securities in this Agreement unless similar rights
are granted to holders of Registrable Securities. The Company shall provide the
Holders’ Representative with a copy of any such agreement promptly after its
execution and the Holders’ Representative shall notify the Company within 60
days thereafter of such more favorable terms. The failure of the Holders’
Representative to so notify the Company shall not release, waive or otherwise
affect the Company’s obligations pursuant to this Section 2.4(c), except to the
extent that the Company is prejudiced as a result of such failure.

(d) Each Holder covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it or an exemption
therefrom in connection with sale of Registrable Securities pursuant to the
Registration Statement.

(e) If requested by the Holders, the Company shall cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to a
Registration Statement, which certificates shall be free of all restrictive
legends (other than those required by applicable law), and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may request.

Section 2.5. Indemnification.

(a) Indemnification by the Company. The Company shall indemnify and hold
harmless, to the fullest extent permitted by Law, each Selling Holder whose
Registrable Securities

 

20



--------------------------------------------------------------------------------

are covered by a Registration Statement or Prospectus, the officers, directors,
partners (limited and general), members, managers, shareholders, accountants,
attorneys, agents and employees of each of them, each Person who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) each such Selling Holder and the officers, directors, partners
(limited and general), members, managers, shareholders, accountants, attorneys,
agents and employees of each such controlling Person, each underwriter
(including any Holder that is deemed to be an underwriter pursuant to any SEC
comments or policies), if any, and each Person who controls (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) such
underwriter (collectively, “Holder Indemnitees”), from and against any and all
losses, claims, damages, liabilities, expenses (including, without limitation,
costs of preparation and reasonable attorneys’ fees and any other reasonable
fees or expenses incurred by such party in connection with any investigation or
Action), judgments, fines, penalties, charges and amounts paid in settlement
(collectively, “Losses”), as incurred, arising out of or based upon any untrue
statement (or alleged untrue statement) of a material fact contained in any
applicable Registration Statement (or in any preliminary or final Prospectus
contained therein, any document incorporated by reference therein or Issuer Free
Writing Prospectus related thereto) or any other offering circular, amendment of
or supplement to any of the foregoing or other document incident to any such
registration, qualification, or compliance, or based on any omission (or alleged
omission) to state therein (in the case of a final or preliminary Prospectus, in
light of the circumstances under which they were made) a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any violation by the Company of the Securities Act or of the Exchange Act in
connection with any such registration, qualification, or compliance; provided,
that the Company will not be liable to a Selling Holder or underwriter, as the
case may be, in any such case to the extent that any such Loss arises out of or
is based on any untrue statement or omission by such Selling Holder or
underwriter, as the case may be, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such Registration Statement (or in any preliminary or final Prospectus
contained therein, any document incorporated by reference therein or Issuer Free
Writing Prospectus related thereto), offering circular, amendment of or
supplement to any of the foregoing or other document in reliance upon and in
conformity with written information furnished to the Company by such Selling
Holder or underwriter specifically for inclusion in such document; and provided,
further, that the Company will not be liable to any Person who participates as
an underwriter in any underwritten offering or sale of Registrable Securities,
or to any Person who is a selling Holder in any non-underwritten offering or
sale of Registrable Securities, or any other Person, if any, who controls such
underwriter or selling Holder within the meaning of the Securities Act, under
the indemnity agreement in this Section 2.5 with respect to any preliminary
Prospectus or the final Prospectus (including any amended or supplemented
preliminary or final Prospectus), as the case may be, to the extent that any
such loss, claim, damage or liability of such underwriter, selling Holder or
controlling Person results from the fact that such underwriter or selling Holder
sold Registrable Securities to a Person to whom there was not sent or given, at
or prior to the written confirmation of such sale, a copy of the final
Prospectus as then amended or supplemented, whichever is most recent, if the
Company has previously furnished copies thereof to such underwriter or selling
Holder and such final Prospectus, as then amended or supplemented, has corrected
any such misstatement or omission. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of any Holder
Indemnitee or any other Holder and shall survive the transfer of such
securities. The foregoing indemnity agreement is in addition to any liability
that the Company may otherwise have to each Holder Indemnitee.

 

21



--------------------------------------------------------------------------------

(b) Indemnification by Selling Holders. In connection with any Registration
Statement in which a Selling Holder is participating by registering Registrable
Securities, such Selling Holder agrees, severally and not jointly with any other
Person, to indemnify and hold harmless, to the fullest extent permitted by Law,
the Company, the officers and directors of the Company, and each Person who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) the Company, and each underwriter, if any, and each Person
who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) such underwriter (collectively, “Company
Indemnitees”), from and against all Losses, as incurred, arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any such Registration Statement (or in any preliminary or final
Prospectus contained therein, any document incorporated by reference therein or
Issuer Free Writing Prospectus related thereto) or any other offering circular
or any amendment of or supplement to any of the foregoing or any other document
incident to such registration, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a final or preliminary Prospectus, in light
of the circumstances under which they were made) not misleading, in each case
solely to the extent that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such Registration Statement (or in any
preliminary or final Prospectus contained therein, any document incorporated by
reference therein or Issuer Free Writing Prospectus related thereto), offering
circular, or any amendment of or supplement to any of the foregoing or other
document in reliance upon and in conformity with written information furnished
to the Company by such Selling Holder expressly for inclusion in such document.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any of its directors,
officers or controlling Persons. The Company may require as a condition to its
including Registrable Securities in any Registration Statement filed hereunder
that the holder thereof acknowledge its agreement to be bound by the provisions
of this Agreement (including Section 2.5) applicable to it.

(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnity hereunder (an “indemnified party”), such indemnified party shall give
prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any claim or of the commencement of any Action with
respect to which such indemnified party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
indemnifying party shall not relieve the indemnifying party from any obligation
or liability except to the extent that the indemnifying party has been actually
prejudiced by such delay or failure. The indemnifying party shall have the
right, exercisable by giving written notice to an indemnified party promptly
after the receipt of written notice from such indemnified party of such claim or
Action, to assume, at the indemnifying party’s expense, the defense of any such
Action, with counsel reasonably satisfactory to such indemnified party;
provided, however, that an indemnified party shall have the right to employ
separate counsel in any such Action and to participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expense of such
indemnified party unless: (i) the indemnifying party agrees to pay such fees and
expenses; (ii) the indemnifying party fails promptly to assume, or in the event
of a conflict of interest cannot assume, the defense of such Action or fails to
employ counsel reasonably satisfactory to such indemnified party, in which case
the indemnified party shall also have the right to employ counsel

 

22



--------------------------------------------------------------------------------

and to assume the defense of such Action; or (iii) in the indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such Action; provided, further,
however, that the indemnifying party shall not, in connection with any one such
Action or separate but substantially similar or related Actions in the same
jurisdiction, arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one firm of attorneys (together
with appropriate local counsel) at any time for all of the indemnified parties,
or for fees and expenses that are not reasonable. Whether or not such defense is
assumed by the indemnifying party, such indemnified party will not be subject to
any liability for any settlement made without its consent (but such consent will
not be unreasonably withheld or delayed). No indemnifying party will be subject
to any liability for any settlement made without its consent (but such consent
will not be unreasonably withheld or delayed). The indemnifying party shall not
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by all claimants or
plaintiffs to such indemnified party of a release, in form and substance
reasonably satisfactory to the indemnified party, from all liability in respect
of such claim or litigation.

(d) Contribution. (i) If the indemnification provided for in this Section 2.5 is
unavailable to an indemnified party in respect of any Losses (other than in
accordance with its terms), then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and such indemnified party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party, on the one hand, and indemnified party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 2.5(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.

(iii) No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

(f) Limitation on Holder Liability. Notwithstanding anything to the contrary
contained in this Agreement, an indemnifying party that is a Holder shall not be
required to indemnify or contribute any amount in excess of the amount by which
the net proceeds received by such Holder from the sale of the Registrable
Securities sold by such Holder in the applicable offering exceeds the amount of
any damages that such indemnifying party has otherwise been required to pay by
reason of the applicable untrue or alleged untrue statement or omission or
alleged omission.

 

23



--------------------------------------------------------------------------------

Section 2.6 Rule 144; Rule 144A. The Company covenants that it will file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder (or, if the Company
is not required to file such reports, it will, upon the request of any Holder,
make publicly available other information so long as necessary to permit sales
pursuant to Rule 144 or 144A under the Securities Act), and it will take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 or 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of any Holder, the
Company will deliver to such Holder a written statement as to whether it has
complied with such requirements and, if not, the specifics thereof.

Section 2.7 Underwritten Registrations. (a) If any offering of Registrable
Securities is an underwritten offering, the Holders’ Representative shall have
the right to select the investment banker or investment bankers and managers to
administer the offering, subject to approval by the Company, not to be
unreasonably withheld or delayed. The Company shall have the right to select the
investment banker or investment bankers and managers to administer any
incidental or piggyback registration.

(b) No Person may participate in any underwritten registration hereunder unless
such Person (i) agrees to sell the Registrable Securities or Other Securities it
desires to have covered by the registration on the basis provided in any
underwriting arrangements in customary form (including pursuant to the terms of
any over-allotment or “green shoe” option requested by the managing underwriter,
provided that no such Person will be required to sell more than the number of
Registrable Securities that such Person has requested the Company to include in
any registration), and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements, provided that such Person
(other than the Company) shall not be required to make any representations or
warranties other than those related to title and ownership of shares and as to
the accuracy and completeness of statements made in a Registration Statement,
Prospectus, offering circular, or other document in reliance upon and in
conformity with written information furnished to the Company or the managing
underwriter(s) by such Person and, provided further, that such Person’s (other
than the Company’s) liability in respect of such representations and warranties
shall not exceed such Person’s net proceeds from the offering.

Section 2.8 Registration Expenses. The Company shall pay all reasonable
documented expenses incident to the Company’s performance of or compliance with
its obligations under this Article II, including, without limitation, (i) all
registration and filing fees (including fees and expenses (A) with respect to
filings required to be made with the SEC, all applicable securities exchanges
and/or the National Association of Securities Dealers, Inc. and (B) of
compliance with securities or Blue Sky laws including any fees and disbursements
of counsel for the underwriter(s) in connection with Blue Sky qualifications of
the Registrable Securities pursuant to Section 2.3(h)), (ii) printing expenses
(including expenses of printing certificates for Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing
Prospectuses if the printing of Prospectuses is requested by the managing
underwriter(s), if any, or by the Holders of a majority of the Registrable
Securities included in any Registration Statement), (iii) messenger,

 

24



--------------------------------------------------------------------------------

telephone and delivery expenses of the Company, (iv) fees and disbursements of
counsel for the Company, (v) expenses of the Company incurred in connection with
any road show, and (vi) fees and disbursements of all independent certified
public accountants (including, without limitation, the expenses of any “comfort”
letters required by this Agreement) and any other Persons, including special
experts retained by the Company. In addition, the Company shall bear all of its
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing of the
securities to be registered on any securities exchange on which similar
securities issued by the Company are then listed and rating agency fees and the
fees and expenses of any Person, including special experts, retained by the
Company. In addition, the Company shall pay the reasonable documented fees and
disbursements of one firm of counsel for the Holders in connection with each
registration under Article II, but the Company shall not be obligated to pay any
underwriting discounts attributable to sales of Registrable Securities by
Holders thereof.

ARTICLE III

MISCELLANEOUS

Section 3.1 Conflicting Agreements. Each party represents and warrants that it
has not granted and is not a party to any proxy, voting trust or other agreement
that is inconsistent with or conflicts with any provision of this Agreement.

Section 3.2 Termination. This Agreement shall terminate at such time as there
are no Registrable Securities, except for the provisions of Sections 2.5, 2.6,
2.8 and this Article III, which shall survive such termination.

Section 3.3 Amendment and Waiver. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the Company, Fairholme and, at
any time when Fairholme is not the Holder of a majority of the Registrable
Securities, the Holders of a majority of the aggregate number of Registrable
Securities then held by all Holders. Any party hereto may waive any right of
such party hereunder by an instrument in writing signed by such party and
delivered to the other parties (and, in the case of a waiver of any rights of
the Holders at any time when Fairholme is not the Holder of a majority of the
Registrable Securities, by an instrument in writing signed by the Holders of a
majority of the aggregate number of Registrable Securities then held by all
Holders). The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

Section 3.4 Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect.

Section 3.5 Entire Agreement. This Agreement embodies the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof in any way.

 

25



--------------------------------------------------------------------------------

Section 3.6 Successors and Assigns. Neither this Agreement nor any right or
obligation hereunder is assignable in whole or in part by any party without the
prior written consent of the other party hereto; provided that Fairholme may
transfer its rights and obligations hereunder (in whole or in part) to any
Transferee (and any Transferee may transfer such rights and obligations to any
subsequent Transferee) without the prior written consent of the Company;
provided, further, that no such Transferee shall have the right under this
Agreement to require a Demand Registration or participate in a Piggyback
Registration if such Transferee (a) is able to immediately sell without
restrictions under Rule 144 (or any successor provision) under the Securities
Act all of the shares of Common Stock held by such Transferee, and (b) holds
less than one percent (1%) of the then-outstanding shares of Common Stock. Any
such assignment shall be effective upon receipt by the Company of (x) written
notice from the transferring Holder stating the name and address of any
Transferee and identifying the number of shares of Registrable Securities with
respect to which the rights under this Agreement are being transferred and the
nature of the rights so transferred and (y) a written agreement in substantially
the form attached as Exhibit A hereto from such Transferee to be bound by the
applicable terms of this Agreement.

Section 3.7 Counterparts; Execution by Facsimile Signature. This Agreement may
be executed in any number of counterparts, each of which shall be an original,
but all of which together shall constitute one instrument. This Agreement may be
executed by facsimile signature(s).

Section 3.8 Remedies. (a) Each party hereto acknowledges that monetary damages
would not be an adequate remedy in the event that any of the covenants or
agreements in this Agreement is not performed in accordance with its terms, and
it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach or threatened breach and
enforcing specifically the terms and provisions hereof. Each party hereto agrees
to waive any requirement for the securing or posting of any bond in connection
with such remedy.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

Section 3.9 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next Business Day or
(iii) one Business Day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the addresses set forth below or such other
address or facsimile number as a party may from time to time specify by notice
to the other parties hereto:

If to the Company: AmeriCredit Corp., 801 Cherry Street, Suite 3900, Fort Worth,
Texas 76102; Attention: Chris A. Choate; Fax: (817) 302-7915; and with a copy
(which shall not constitute notice) to: Hunton & Williams LLP, 1445 Ross Avenue,
Suite 3700, Dallas, Texas 75202; Attention: L. Steven Leshin; Fax (214) 880-0011

 

26



--------------------------------------------------------------------------------

If to Fairholme: Fairholme Funds, Inc., 4400 Biscayne Blvd., 9th Floor, Miami,
FL 33137; Attention: President; Fax: (305) 358-8002; and with copies (which
shall not constitute notice) to: Seward & Kissel LLP, 1200 G Street, NW,
Washington, DC 20005; Attention: Paul M. Miller; Fax: (202) 737-5184; and
Greenberg Traurig, P.A., 401 E. Olas Blvd., Suite 401, Fort Lauderdale, Florida
33301; Attention David C. Peck; Fax (954) 765-1477

Section 3.10 Nature of Holders’ Obligations. The obligations of each Holder
under this Agreement are several and not joint with the obligations of any other
Holder, and no Holder shall be responsible in any way for the performance of the
obligations of any other Holder under this Agreement. Nothing contained herein,
and no action taken by any Holder pursuant hereto or in connection herewith,
shall be deemed to constitute the Holders as a partnership, a joint venture or
any other kind of entity, or create a presumption that the Holders are in any
way acting in concert or as a group with respect to such obligations or any of
the transactions contemplated by this Agreement.

Section 3.11 Governing Law; Consent to Jurisdiction. (a) This Agreement shall be
governed in all respects by the laws of the State of New York, without regard to
its conflicts of laws principles.

(b) Each of the parties hereto (i) consents to submit itself to the personal
jurisdiction of any Federal or state court located in the Borough of Manhattan
in the City of New York, New York in the event any dispute arises out of this
Agreement, (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(iii) agrees that it will not bring any Action relating to this Agreement in any
court other than a Federal or state court located in the Borough of Manhattan in
the City of New York, New York.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives
trial by jury in any legal Action or proceeding in relation to this Agreement
and for any counterclaim therein.

[signature page follows]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

AMERICREDIT CORP. By:  

 

Name:   Title:   FAIRHOLME FUNDS, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[EXHIBIT A]

AmeriCredit Corp.

801 Cherry Street

Suite 3900

Fort Worth, TX 76102

Attention: General Counsel

Ladies and Gentlemen:

Reference is made to the Registration Rights Agreement, dated as of December
[    ], 2008 (the “Agreement”). Capitalized terms used and not otherwise defined
herein are used herein as defined in the Agreement. The undersigned
(“Transferee”) hereby: (i) acknowledges receipt of a copy of the Agreement;
(ii) notifies the Company that, on [Date], Transferee acquired from [insert name
of assigning Holder] (pursuant to a private transfer that was exempt from the
registration requirements under the Securities Act) [describe the Registrable
Securities that were transferred] (the “Transferred Securities”) and an
assignment of such transferor’s rights under the Agreement with respect and to
the Transferred Securities, and the Transferee has assumed from such transferor
the liability of the transferor in respect of any and all obligations under the
Agreement related to the Transferred Securities; and (iii) agrees to be bound by
all terms of the Agreement with respect to the Transferred Securities applicable
to a Holder of such Transferred Securities as if the Transferee was an original
signatory to the Agreement. Notices to the Transferee for purposes of the
Agreement may be addressed to: [—], [—], Attn: [—], Fax: [—]. This document
shall be governed by, and construed in accordance with, the laws of the State of
New York, applicable to contracts executed in and to be performed entirely
within that State.

 

[Transferee] [By:]  

 

Name:   [Title:]  

cc: [Transferor]